Citation Nr: 1510447	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  07-13 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for service-connected chondromalacia of the left knee, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected chondromalacia of the right knee with a tear of the lateral meniscus, currently evaluated as 10 percent disabling prior to December 10, 2008, and as 30 percent disabling as of February 1, 2010.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to November 1977.

These matters come before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO denied claims for increased ratings for chondromalacia of the right knee with a tear of the lateral meniscus, and chondromalacia of the left knee, which were each evaluated as 10 percent disabling.

The Veteran appealed, and in December 2008, the RO granted the claim for the right knee, to the extent that it assigned a temporary total (100 percent) rating, based on surgical or other treatment necessitating convalescence, for the period from December 10, 2008 to January 31, 2010.  See 38 C.F.R. § 4.30.  The RO assigned a 30 percent rating for the right knee as of February 1, 2010.  As the Veteran was granted the full benefit he sought for the right knee during the period from December 10, 2008 to January 31, 2010, his claim for an increased rating for chondromalacia of the right knee with a tear of the lateral meniscus during that time period is moot, and is not on appeal, however, all other time periods remain on appeal for the right knee.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2010, and May 2012, the Board remanded the claims for additional development.

In the Board's remand, dated in May 2012, it noted that the Veteran had raised claims for service connection for low back, right leg, right arm, and bilateral hip disabilities, and directed that those claims be adjudicated, but that, "These issues should not be certified to the Board unless the Veteran perfects an appeal with a timely notice of disagreement and substantive appeal."  

It does not appear that these issues have yet been adjudicated, the Board does not have jurisdiction over them.  They are again referred to the RO for appropriate action (if needed).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Board remanded these claims.  With one exception, it appears that the Board's remand instructions have been substantially completed.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999).  Specifically, the Board directed that the Veteran be sent a VCAA notice letter that provides him with notice as to the information and evidence that is required to substantiate a claim for TDIU, that the Veteran be requested to complete a formal application for TDIU, and that he be requested to report his education and employment history and his earnings history, especially for the period since March 2005.  In June 2012, this was done; there is no record of a response.  The Board further directed that the Social Security Administration (SSA) be contacted and that an attempt made to obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  This was done, and in May 2012, the SSA reported that the Veteran's records had been destroyed.  

The Board directed that the Veteran be scheduled for a VA examination to determine whether his service-connected disabilities prevent him from securing and following employment for which his education and occupational experience would otherwise qualify him.  

Internal documentation indicates that in July 2013, the Veteran was scheduled for an examination at the Boston VA Medical Center (VAMC), but that he refused an examination at that location.  See generally Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005) (the claimant is obligated to cooperate in the development of evidence, and failure to do so puts him at risk of an adverse adjudication based on an incomplete and underdeveloped record).  

In this regard, in a brief, dated in February 2015, the Veteran's representative noted that it appeared that the Veteran had refused an examination at the Boston VAMC.  The Veteran's representative stated, "A google search shows that Belchertown, MA is approximately 83 miles from Boston."  However, the Veteran's representative did not request another examination at another location, nor was a remand for an examination otherwise requested on any other grounds.  It therefore appears that the Board's remand instructions have been substantially completed as to these issues.  Dyment.

In this regard, it is important for the Veteran to understand that VA resources are limited and that a location less than 83 miles for the home of a Veteran cannot always be obtained by the VA.  The Veteran can submit additional medical evidence in support of his claim, but the Board will not reschedule the examination. 

The Board's final instruction was that, "If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order."

Despite the fact that no additional evidence has been obtained since the Board's May 2012 remand, there is no record to show that the Veteran's claims were readjudicated following the Board's May 2012 remand.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On remand, the RO/Appeals Management Center should readjudicate the claims, and, if any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal (explaining to the Veteran the consequences of his failure to attend the examination).  If any of the benefits sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




